


Exhibit 10.7

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of February 6, 2014, made by HD SUPPLY FM
SERVICES, LLC, a Delaware limited liability company (the “Additional Grantor”),
in favor of BANK OF AMERICA, NA., as collateral agent and administrative agent
(in such capacity, the “Collateral Agent”) for the banks and other financial
institutions (the “Lenders”) from time to time parties to the Term Loan Credit
Agreement referred to below and the other Secured Parties (as defined below). 
All capitalized terms not defined herein shall have the meaning ascribed to them
in such the Term Loan Guarantee and Collateral Agreement referred to below, or
if not defined therein, in the Term Loan Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, HD Supply, Inc., a Delaware corporation (the “Borrower”), Bank of
America, N.A., as administrative agent and collateral agent, and the Lenders are
parties to a Credit Agreement, dated as of April 12, 2012 (as amended,
supplemented, waived or otherwise modified from time to time, the “Term Loan
Credit Agreement”);

 

WHEREAS, in connection with the Term Loan Credit Agreement, the Borrower and
certain of its Subsidiaries are, or are to become, parties to the Guarantee and
Collateral Agreement, dated as of April 12, 2012 (as amended, supplemented,
waived or otherwise modified from time to time, the “Term Loan Guarantee and
Collateral Agreement”), in favor of the Collateral Agent, for the benefit of the
Secured Parties (as defined in the Term Loan Guarantee and Collateral
Agreement);

 

WHEREAS, the Additional Grantor is a member of an affiliated group of companies
that includes the Borrower and each other Grantor; the proceeds of the
extensions of credit under the Term Loan Credit Agreement will be used in part
to enable the Borrower to make valuable transfers to one or more of the other
Grantors (including the Additional Grantor) in connection with the operation of
their respective businesses; and the Borrower and the other Grantors (including
the Additional Grantor) are engaged in related businesses, and each such Grantor
(including the Additional Grantor) will derive substantial direct and indirect
benefit from the making of the extensions of credit under the Term Loan Credit
Agreement;

 

WHEREAS, the Term Loan Credit Agreement requires the Additional Grantor to
become a party to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Term Loan Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Term Loan Guarantee and Collateral
Agreement.  By executing and delivering this Assumption Agreement, the
Additional Grantor, as provided in subsection 9.15 of the Term Loan Guarantee
and Collateral Agreement, hereby becomes a party to the Term Loan Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Guarantor and Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor and Grantor thereunder.  The information set forth in
Annex 1-A hereto is hereby added to the information set forth in Schedules 1,3
and 4 to the Term Loan Guarantee and Collateral Agreement, and such Schedules
are hereby amended and modified to include such information.  The

 

--------------------------------------------------------------------------------


 

Additional Grantor hereby represents and warrants that each of the
representations and warranties of such Additional Grantor, in its capacities as
a Guarantor and Grantor, contained in Section 4 of the Term Loan Guarantee and
Collateral Agreement is true and correct in all material respects on and as the
date hereof (after giving effect to this Assumption Agreement) as if made on and
as of such date.  The Additional Grantor hereby grants, as and to the same
extent as provided in the Term Loan Guarantee and Collateral Agreement, to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the Collateral (as such term is defined in subsection 3.1 of the
Term Loan Guarantee and Collateral Agreement) of the Additional Grantor, except
as provided in subsection 3.3 of the Term Loan Guarantee and Collateral
Agreement.

 

2.                                      GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

HD SUPPLY FM SERVICES, LLC

 

 

 

 

 

By:

/s/ Ricardo Nunez

 

 

Name: Ricardo Nunez

 

 

Title:   Vice President and Secretary

 

[Signature Page to Assumption Agreement (Term Loan)]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

 

of the date hereof by:

 

 

 

BANK OF AMERICA, N.A.,

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

/s/ Darleen R Parmelee

 

 

Name: Darleen R Parmelee

 

 

Title:   Vice President

 

 

[Signature Page to Assumption Agreement (Term Loan)]

 

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to
Term Loan Guarantee and Collateral Agreement
Schedule 1

 

HD Supply FM Services, LLC

3100 Cumberland Boulevard

Suite 1700

Atlanta, GA 30339

Attention:  Ricardo Nunez

Telephone:  (770) 852-9321

 

with copies to

 

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention:  Paul Brusiloff, Esq.

Facisimile:  (212) 521-7015

Telephone:  (212) 909-6000

 

Supplement to
Term Loan Guarantee and Collateral Agreement
Schedule 2

 

Pledged Stock

 

Pledgor

 

Issuer

 

Class of Stock or
Interests

 

Par Value

 

Certificate
No(s).

 

Number of
Shares or
Interests
Pledged

 

% of All
Issued Capital
or Other
Equity Interests of
Issuer Pledged

 

HD Supply Holdings, LLC

 

Creative Touch Interiors, Inc.

 

Common (voting shares)

 

No par

 

23

 

490

 

100

%

 

Common (non-voting shares)

 

No par

 

24

 

510

 

HD Supply Facilities Maintenance, Ltd.

 

HD Supply FM Services, LLC

 

Units of membership interests

 

No par

 

N/A

 

100

 

100

%

 

1-A-1

--------------------------------------------------------------------------------


 

Supplement to
Term Loan Guarantee and Collateral Agreement
Schedule 3

 

UCC Filings

 

Granting Party

 

State

 

Filing Office

 

Document Filed

HD Supply FM Services, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financial Statement

 

Supplement to
Term Loan Guarantee and Collateral Agreement
Schedule 4

 

Legal Name

 

Jurisdiction of Organization

HD Supply FM Services, LLC

 

Delaware

 

Supplement to
Term Loan Guarantee and Collateral Agreement
Schedule 5

 

INTELLECTUAL PROPERTY

 

None.

 

Supplement to
Term Loan Guarantee and Collateral Agreement
Schedule 6

 

CONTRACTS

 

None.

 

1-A-1

--------------------------------------------------------------------------------
